Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because  legal phraseology such as “The invention” and it has more than one paragraph.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15,22-23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, it is unclear what “UW” is and how it is interrelated and associated with L/W as recited in claim 11?
In claim 15, it is unclear how  “a region where the first magnetic field detecting element”  and ““a region where the second magnetic field detecting element” are defined , therefore the limitation of this limitation is not well understood.   It appears that the limitation of ” wherein, in the second direction, a region where the first magnetic field detecting element is arranged and a a region where the second magnetic field detecting element is arranged are longer than the length 
In claim 22, it is unclear what “UW” is and how “UW” is interrelated and associated with “h”, “w” and other claimed elements as recited in claim 19?
In claim 23, it is unclear how “a region where the first magnetic field detecting element”  and ““a region where the second magnetic field detecting element” are defined , therefore the limitation of this limitation is not well understood.   It appears that the limitation of ” wherein, in the second direction, a region where the first magnetic field detecting element is arranged and a region where the second magnetic field detecting element is arranged are longer than the length L of the soft magnetic body” do not have support in the specification, therefore this limitation is improperly claimed.
6.	Claims 11,13,16,19,21  and 24 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5  of U.S. Patent No.  10,768,246. Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1 and 5 of U.S. Patent No.  10,768,246 encompass the limitations of the instant claims 11,13,16,19 and 21. 








         Application SN#16/936,866                                            Pat# 10,768,246
Claim 11. (New) A magnetic sensor comprising: a first magnetic field detecting element and a second magnetic field detecting element that are arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the first and second magnetic field detecting elements detect a magnetic field in the first direction, and wherein each of the first and second magnetic field detecting elements has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and a soft magnetic body that is arranged between the lead of the first magnetic field detecting element and the lead of the second magnetic field detecting element in the first direction, wherein L/W is equal to or more than 10, where W is a length of the soft magnetic body in the first 
13. (New) The magnetic sensor according to claim 11, wherein the soft magnetic body neither overlaps with the lead of the first magnetic field detecting element nor the lead of the second magnetic field detecting element in the first direction, as viewed in a third direction that is perpendicular both to the first direction and to the second direction.  
Claim 16. (New) The magnetic sensor according to claim 11, wherein as viewed in the second direction, the lead of the first magnetic field detecting element and the lead of the second magnetic field detecting element do not overlap with the soft magnetic body in a third direction that is perpendicular 
Claim 19. (New) A magnetic sensor comprising: a first magnetic field detecting element and a second magnetic field detecting element that are arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the first and second magnetic field detecting elements detect a magnetic field in the first direction, and wherein each of the first and second magnetic field detecting elements has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and a soft magnetic body that is arranged between the lead of the first magnetic field detecting element and the lead of the second magnetic field detecting element in the first direction, wherein 0.27=<h/W=<3, where W is a length of the soft magnetic body in the first direction, h is a 
21. (New) The magnetic sensor according to claim 19, wherein the soft magnetic body neither overlaps with the lead of the first magnetic field detecting element nor the lead of the second magnetic field detecting element in the first direction, as viewed in a third direction that is perpendicular both to the first direction and to the second direction.
24. (New) The magnetic sensor according to claim 19, wherein as viewed in the second direction, the lead of the first magnetic field detecting element and the lead of the second magnetic field detecting element do not overlap with the soft magnetic body in a third 
ent , as seen in the third direction.











Claim 5.  A magnetic sensor comprising: a first magnetic field detecting element that is arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the first magnetic field detecting element detects a magnetic field in the first direction; and a soft magnetic body that is adjacent to the first magnetic field detecting element in the first direction, wherein 0.27=<h/W=<3, where W is a length of the soft magnetic body in the first direction, h is a length of the soft magnetic body in a third direction that is perpendicular both to the first direction and to the second direction, the magnetic sensor further comprises a second magnetic field detecting element that is arranged in a plane that includes the first direction and the second direction, wherein the second magnetic field detecting element detects a magnetic field in the first direction, each of the first and second .


7.	Claims 12 and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose the magnetic sensor further comprises a combination of  a third magnetic field detecting element and a fourth magnetic field detecting element that are arranged in the plane that includes the first direction and the second direction, wherein the third and fourth magnetic field detecting elements detect a magnetic field in the first direction, and wherein each of the third and fourth magnetic field detecting elements has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and another soft magnetic body that is arranged between the lead of the third magnetic field detecting element and the lead of the fourth magnetic field detecting element in the first direction, wherein L/W is equal to or more 
	The prior art does not disclose the magnetic sensor further comprises a combination of  a third magnetic field detecting element and a fourth magnetic field detecting element that are arranged in the plane that includes the first direction and the second direction, wherein the third and fourth magnetic field detecting elements detect a magnetic field in the first direction, and wherein each of the third and fourth magnetic field detecting elements has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and -7-Attorney Docket No. 75B_089_CON another soft magnetic body that is arranged between the lead of the third magnetic field detecting element and the lead of the fourth magnetic field detecting element in the first direction, wherein 0.27=<h/W=<3, where W is a length of said another soft magnetic body in the first direction, and h is a length of said another soft magnetic body in the third direction, the first magnetic field detecting element, 

8.	Claims 17-18 and 25-26 are allowed. The prior art does not disclose a magnetic sensor  having a combination of  at least one magnetic field detecting element that is arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the at least one magnetic field detecting element detects a magnetic field in the first direction, and -5-Attorney Docket No. 75B_089_CON wherein the at least one magnetic field detecting element has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and a first soft magnetic body and a second soft magnetic body that are arranged on both sides of the at least one magnetic field detecting element in the first direction, wherein the first soft magnetic body and the second soft magnetic body have a same length W in the first direction and a same length L in the second direction, and L/W is equal to or more than 10, and the lead of the at least one magnetic field detecting element is positioned either near the first soft magnetic body or near the second soft magnetic body as recited in claim 17. Claim 18 depends from allowed claim 17, it is also allowed accordingly.
a  magnetic sensor having a combination of at least one magnetic field detecting element that is arranged in a plane that includes a first direction and a second direction that is perpendicular to the first direction, wherein the at least one magnetic field detecting element detects a magnetic field in the first direction, and wherein the at least one magnetic field detecting element has a magnetic field sensing film that detects a magnetic field in the first direction and a lead that supplies a sensing current to the magnetic field sensing film; and a first soft magnetic body and a second soft magnetic body that are arranged on both sides of the at least one magnetic field detecting element in the first direction, wherein the first soft magnetic body and the second soft magnetic body have a same length W in the first direction and a same length h in a third direction that is perpendicular both to the first direction and to the second direction, and 0.27=<h/W=<3, and -9-Attorney Docket No. 75B_089_CON the lead of the at least one magnetic field detecting element is positioned either near the first soft magnetic body or near the second soft magnetic body as recited in claim 25. Claim 26 depends from allowed claim 25, it is also allowed accordingly.
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Zimmer (pat# 9,581,661) disclose XMR-sensor And Method For Manufacturing The XMR-sensor.
	Lee et al (Pat# 9,182,458) disclose Magnetoresistive Sensing Device.
Murakami et al (pat# 8,184,408) disclose Magnetoresistive Element And Method Of Manufacturing The Same.
Taylor et al (Pat# 7,777,607) disclose Resistor Having A Predetermined Temperature Coefficient.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867